DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 

Specification
The Amendment to the Specification is acceptable and will be entered.  The Specification Objection is withdrawn.

Response to Arguments
Applicant's arguments, see pages 7-10, filed July 19, 2022 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments presented under the heading “First missing feature”, it is noted that the features upon which applicant relies (i.e., “according to applicant’s specification, both clamp and keepers are different and distinctive parts”, see Applicant’s Response, page 7) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While Applicant’s Specification may teach that the clamps and keepers are “different and distinctive parts”, Claim 1 does not explicitly state this requirement.  Instead, all that Claim 1 requires that the carriage has “clamps adapted to move laterally with respect to the mast to grip one or more crates” and “a keeper arranged such that it is caused to swing in response to the clamps”.   As such, it is irrelevant that the structures identified as the keepers (36, 44) in King are located on the structures identified as being the clamps (34, 38) because Claim 1 does not preclude such a configuration, i.e., there are no structural limitations that keeper is located away from the clamps, such as “the keeper being spaced apart from the clamps and supported by an elongate bar that interconnects a pair of the clamps located on each side of the carriage”, as shown in Figs. 4-5  (Note: this example limitation is merely a description of the keeper (14) shown in these drawings and the Examiner is not indicating that this limitation is in fact supported by the Specification).  In addition, even though King’s keepers (36, 44) are located on the clamps (34, 38), they are still distinct features as identified by their functions, i.e., the structures (36, 44) are identified as being “support tabs” in King and perform the claimed function of “prevent it [the crate] dropping free from the carriage”.  In addition, the structures (34, 38) are identified as being “arms” that are pivoted to closed and open positions (Fig. 4 which shows arrows that show the arms pivoting to a closed position that contacts the crates, see also paragraph [0061]; Fig. 8 which shows arrows that show the arms pivoting to an open position where the arms do not contact the crates, see also paragraph [0065]), and perform the claimed function “to grip one or more crates”.  It is asserted that King’s arms hold the crates, which is confirmed by the Summary of King’s invention, which states that “each of the pair of pivoting arms may include a support tab” ([0004]-[0005]), which at least implies that the arms can function on their own (i.e., without the support tabs) to grip the crates.  As such, it is maintained that King’s clamps (34, 38) and keepers (36,44) can be properly used in the rejection because they disclose different and distinct parts, as defined by at least by their functions. 
Applicant further argues in the “First missing feature” section that the “The Examiner has not provided any indication of how King’s arms (34, 38) can be construed to be ‘brought together’ to hold something.”  Applicant is directed to the discussion immediately above, which shows that the arms are brought together (see Fig. 4 and the arrows denoting the direction of the arms which is towards each other, and therefore, shows the arms being “brought together”; and the interpretation of the paragraphs in the Summary which at least implies that the arms are capable of supporting the crates without the support tabs.)   
With regard to Applicant’s arguments presented under the heading “Second missing feature”, Applicant argues that the ordinarily skilled artisan “would not be motivated to import any keeper, let alone a pivoting one, because its purpose would be redundant” (see pages 8-9 of Applicant’s Response).  This argument fails because the rejection is based upon modifying King’s keeper to be pivotable; the rejection does not require adding a second keeper. Applicant further argues that the “only reason a skilled person might integrate such a feature is if the arms are made static”  (see page 9 of Applicant’s Response).   This argument fails because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regard to Applicant’s arguments presented under the heading “Third missing feature”, Applicant argues that “even if Becker’s keepers are adapted into King, it is still not able to perform the intended use.  In Becker, there were no clamps, therefore the keepers were not designed to move in response to the clamps engaging the crate.” (see Applicant’s Response , page 10).  This argument fails because Becker does not need to teach the combination of laterally movable clamps and an a pivotable keeper because Becker is being used as only a modifying reference, i.e., to modify only King’s keepers, as King teaches the laterally movable clamps and keepers that move with the clamps, and the modification is to change only the movement of King’s keepers to be pivotable. 
For at least these reasons, the 35 USC 103 rejection is maintained.  However, in the interest of compact prosecution, the rejection is modified to include additional references that show other pivotable keepers.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US 2019/0119049, in view of Becker, US 4,809,881, Schroeder, US 10,696,498, and Lykkegaard et al., US 10,358,301.
With regard to Claim 1, King discloses a crate lifter (10, Figs. 1-43, [0053]-[0081] comprising:
a) a main support mast (14, Figs. 1, 4, [0053]-[0054]), 
b) a carriage (18, [0055]-[0058]) engaged with the mast (Figs. 1-12) and having:
i. clamps (34/38, Figs. 1-23; 234/238, Figs. 23-28) adapted to move laterally with respect to the mast to grip one or more crates so that the crate(s) can be moved by the carriage up and down the mast (Figs. 9-12); and 
ii. a keeper (36, 44) that engages with a crate to prevent it dropping free from the carriage; and 
c) rollers at a base of the mast that enable the lifter to be moved from one location to another (Fig. 1).
King fails to teach keepers that pivot.  The following references are being cited as providing the teachings and motivations to modify King’s keepers that move with the clamps but do not pivot:
Becker discloses a crate lifter (10, Figs. 1-7, C2, L4 – C3, L59) that includes a keeper (32, Figs. 2-6, C2, L27-39), wherein the keeper is pivotably mounted and is capable of and is therefore “arranged such that it is caused to swing in response to the clamps engaging the crate, or the lowest crate to be moved if there is more than one, to bring a portion of the keeper into engagement with that crate.” 
Schroeder discloses a crate lifter (50, Figs. 1-5, C5, L61 – C12, L53) that includes a main support mast (Figs. 4A-4C, C9, L53 – C11, L31), clamps (103,107), and a keeper (109) that both moves towards and away the crates when the clamps are brought together and that pivots around a horizontal axis to engage and disengage from the crates  (Figs. 4A-4C).
Lykkegaard discloses a crate lifter (108, Figs. 1-22) that includes a main support mast (Figs. 3-4) and keepers (206) that are pivotable around a vertical axis (Fig. 4).
It would have been obvious to one of ordinary skill in the art,  before the effective filing date of Applicant’s invention, to modify King’s keepers to be capable of pivoting about a horizontal axis (so that the keeper can pivot in a vertical plane towards and away from the crates) similar to the pivotable keepers shown in Becker and Schroeder, because it would allow the keeper to pivot out of the way as needed during a stacking or destacking operation, as shown by Becker (Figs. 2-4), or as taught by Schroeder (C10, L20 – C11, L5).  Lykkegaard provides a teaching that it is also possible to make a keeper pivot about a vertical axis so that it pivots in a horizontal plane, and Lykkegaard would provide further directions as to how King’s keepers could be modified.  The ordinarily skilled artisan would be able to make this  modification using known methods (i.e., using the teachings of Becker, Schroeder, and/or Lykkegaard), and the modification would yield nothing more than predictable results. 
With regard to Claim 2, King discloses wherein the keeper (36, 44) is arranged to engage with a space in, or a side rib of, the lowest crate to be moved (Figs. 13-22).


Allowable Subject Matter
7.	Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652